IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 95-20087
                           _____________________


          UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

                  versus

          WILLIAM GIBBS CAMPBELL, JR.,

                                   Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                          January 3, 1996


Before KING, STEWART, and PARKER, Circuit Judges.

PER CURIAM:

     William Gibbs Campbell, Jr. appeals his conviction for

bankruptcy fraud on the grounds that evidence was admitted in

violation of the attorney-client privilege and the hearsay rule,

and that the erroneous admission of this evidence was not

harmless error.    Finding no reversible error, we affirm

Campbell's conviction and sentence.



                               I. BACKGROUND

     After a jury trial, William Gibbs Campbell, Jr. ("Campbell")

was convicted of one count of bankruptcy fraud in violation of 18
U.S.C. § 152 and sentenced to a one-year term of imprisonment,

which was suspended, and five years of supervised release.      He

was also fined $5,000 and ordered to pay $56,000 in restitution.

     Campbell was the general partner of a limited partnership,

3700 WFA Limited, which owned Wakeforest Apartments ("the

Partnership").    Michael C. O'Connor ("O'Connor"), Campbell's

personal attorney, was the sole limited partner.    Barbara M.

Rogers ("Rogers"), was the attorney for the Partnership.    The

Partnership filed a petition for bankruptcy under Chapter 11 in

the United States Bankruptcy Court for the Southern District of

Texas on June 30, 1986.    Rogers signed the bankruptcy petition,

and Campbell, as general partner, signed the verification.

     On August 31, 1987, Campbell wrote a check for $96,000 to

the Partnership from the First City Bank account of Wakeforest

Management Company, a separate business entity from the

Partnership.    At the time Campbell wrote the check, the First

City Bank account of Wakeforest Management Company had a balance

of $301.73.    The check was deposited into the Partnership's

account at Allied Bank.    Later, the $96,000 check was returned

unpaid for insufficient funds.

     On the same day, Campbell arranged a wire transfer of

$56,000 from the Partnership's Allied Bank account to the

Guadalupe County Abstract Company's account at the Nolte National

Bank of Seguin ("Nolte Bank").    Campbell's accountant recorded

the $56,000 payment to the Nolte Bank account on Campbell's

personal ledger, not on the business records of the Partnership.


                                  2
     Campbell used the $56,000 he had transferred from the

Partnership's Allied Bank account to pay off a $47,000 real

estate note on his personal residence at 284 Turtle Lane in

Seguin, Texas.   O'Connor, the limited partner in the Partnership

and Campbell's personal attorney, learned of the origin of the

$56,000 in mid-September 1987.   Upon this discovery, O'Connor

sent Campbell a letter questioning Campbell's actions, and

explaining that "as an attorney, I hope you understand that I

must avoid even the appearance that I participated in

transferring funds out of the Wakeforest bankruptcy."

     On September 2, 1987, one of the Partnership's creditors

moved to convert the bankruptcy Chapter 11 reorganization

proceeding into a Chapter 7 liquidation.   On October 27, 1987,

the bankruptcy court entered an order converting the petition to

Chapter 7 and appointed Lowell T. Cage ("Cage") as the Chapter 7

trustee for the Partnership.

     Cage wrote a letter to Campbell on December 4, 1987,

requesting an explanation for the $56,000 transfer and asking

what, if any, authority, had the court given for making such a

transfer.   Campbell never responded to Cage's letter, nor did

Cage discover an order authorizing the transfer.    Cage brought

this matter to the attention of the office of the United States

Trustee and requested that appropriate action be taken.    Campbell

was then indicted and prosecuted for bankruptcy fraud.

     At Campbell's bankruptcy fraud trial, the government called

Rogers, the Partnership's attorney, as a witness.    Campbell


                                 3
objected on the grounds of the attorney-client privilege.      After

argument, the court ruled that an attorney-client relationship

had not been established between Rogers and Campbell personally

and that Rogers's contact with Campbell had been solely as the

Partnership's attorney, and the court allowed Rogers to testify,

although it reserved judgment on individual exhibits.    The

government then questioned Rogers about the attorney-client

privilege, seeking to establish that Cage, the trustee for the

Partnership, had waived the attorney-client privilege on behalf

of the partnership.    The government also sought to introduce a

letter from Cage to Rogers waiving the privilege.    Campbell's

counsel objected to both the testimony and the letter as hearsay.

The court eventually allowed the testimony and admitted the

letter under the residual hearsay exception.

                        II. STANDARD OF REVIEW

     "The application of the attorney-client privilege is a

question of fact, to be determined in the light of the purpose of

the privilege and guided by judicial precedents."     United States

v. Neal, 27 F.3d 1035, 1048 (5th Cir. 1994) (internal quotations

omitted), cert. denied, 115 S. Ct. 1165 (1995).     "The clearly

erroneous standard of review applies to the district court's

factual findings.     We review the application of the controlling

law de novo."   Id.

     We review the district court's rulings on the admissibility

of evidence for an abuse of discretion.     United States v. McAfee,

8 F.3d 1010, 1017 (5th Cir. 1993); United States v. Jardina, 747


                                   4
F.2d 945, 950 (5th Cir. 1984), cert. denied, 470 U.S. 1058

(1985).   In determining whether an erroneous admission of

evidence is harmless error, the court of appeals must decide

whether the inadmissible evidence actually contributed to the

jury's verdict; we will not reverse unless the evidence had a

substantial impact on the verdict.   United States v. Gadison, 8

F.3d 186, 192 (5th Cir. 1993).



                          III. DISCUSSION

A.   Waiver of the Attorney-Client Privilege

     Campbell contends that the district court erroneously

concluded that Cage, the Chapter Seven bankruptcy trustee for the

Partnership, could waive the attorney-client privilege on behalf

of the Partnership.   He argues that a limited partnership is more

like an individual than a corporation; therefore, the Supreme

Court's ruling that a bankruptcy trustee may waive the privilege

on behalf of a corporation is inapplicable.    See Commodity

Futures Trading Commission v. Weintraub, 471 U.S. 343, 358

(1985).   In response, the government asserts that Cage, as

trustee, had authority to waive the Partnership's attorney-client

privilege.   Additionally, the government points out that Rogers

at no time established a personal attorney-client relationship

with Campbell.

     In Commodity Futures Trading Commission v. Weintraub, 471

U.S. 343 (1985), the Supreme Court held that "the trustee of a

corporation in bankruptcy has the power to waive the


                                 5
corporation's attorney-client privilege. . . ."     Id. at 358.     The

Court asserted first that, for solvent corporations, the power to

waive the privilege rests with the officers and directors.        Id.

at 348.    It then reasoned that control of a corporation's

attorney-client privilege in bankruptcy belongs to the party

having the most analogous duties to the solvent corporation's

officers and directors.    Id. at 351.   The Court concluded that

the duties of the bankruptcy trustee are most similar to the

duties of the officers and directors of a solvent corporation;

therefore, the bankruptcy trustee controls the privilege.     Id. at

353.

       In holding that the bankruptcy trustee may waive the

attorney-client privilege on behalf of a corporation, the Court

cautioned that a bankrupt individual presents a different

situation:

       [O]ur holding today has no bearing on the problem of
       individual bankruptcy, which we have no reason to
       address in this case. As we have stated, a
       corporation, as an inanimate entity, must act through
       its agents. When the corporation is solvent, the agent
       that controls the corporate attorney-client privilege
       is the corporation's management. Under our holding
       today, this power passes to the trustee because the
       trustee's functions are more closely analogous to those
       of management outside of bankruptcy than are the
       functions of the debtor's directors. An individual, in
       contrast, can act for himself; there is no "management"
       that controls a solvent individual's attorney-client
       privilege.

Id. at 356.    A limited partnership, like a corporation, is an

inanimate entity that can act only through its agents.

Accordingly, the same rule that applies to corporations in

bankruptcy should apply to a bankrupt limited partnership.    Thus,

                                  6
we conclude that the district court did not err in holding that

Cage, as the bankruptcy trustee of the debtor-Partnership, had

the authority to waive the attorney-client privilege on behalf of

the Partnership.   See Hopper v. Frank, 16 F.3d 92, 96 (5th Cir.

1994) (stating that "there is no logical reason to distinguish

partnerships from corporations or other legal entities in

determining the client a lawyer represents" (internal quotations

omitted)); In re Bieter Co., 16 F.3d 929, 935 (8th Cir. 1994)

(reasoning that the rules regarding the attorney-client privilege

of corporations are no less instructive when applied to a

partnership or some other client entity not an individual).



B.   Admission of Exhibit 90

     Campbell additionally argues that the district court erred

in admitting, over his objection, the government's Exhibit 90,

which was a letter from Cage to Rogers in which Cage acknowledged

waiving the attorney-client privilege on behalf of the

Partnership.   The district court admitted Exhibit 90 under the

residual exception to the hearsay rule, Federal Rule of Evidence

803(24).   Campbell argues that the letter was not admissible

under the residual hearsay exception.

     The government responds that, when Campbell objected to

Rogers's testimony on the basis of the attorney-client privilege,

it offered Exhibit 90 to demonstrate that any such privilege had

been waived.   The government argues that the district court

properly considered the letter in determining whether Cage had


                                 7
waived the Partnership's attorney-client privilege, even if the

letter was hearsay not within any exception, because, under

Federal Rule of Evidence 104(a), the court is not bound by the

rules of evidence in determining a preliminary question such as

the existence of a privilege.

     First, we agree with the government that the district court

could have admitted Exhibit 90 as evidence that the Partnership's

attorney-client privilege had been waived, without reaching the

hearsay analysis.   Federal Rule of Evidence 104(a) provides:

     Questions of admissibility generally. Preliminary
     questions concerning the qualification of a person to
     be a witness, the existence of a privilege, or the
     admissibility of evidence shall be determined by the
     court, subject to the provisions of subdivision (b).
     In making its determination it is not bound by the
     rules of evidence except those with respect to
     privileges.

Fed. R. Evid. 104(a).   Therefore, the court could have considered

Exhibit 90 to determine whether the attorney-client privilege had

been waived even if the letter was hearsay not within any

exception.

     Second, and in the alternative, we conclude that the

district court did not abuse its discretion in admitting Exhibit

90 under the residual hearsay exception of Federal Rule of

Evidence 803(24).

     Third, even if the district court had erred in admitting

Exhibit 90, such error would have been harmless.   See United

States v. Pepper, 51 F.3d 469, 472 (5th Cir. 1995) (stating that

"[i]n determining whether the admission of hearsay evidence was

harmless, we must consider the other evidence in the case, and

                                 8
then decide if the inadmissible evidence actually contributed to

the jury's verdict").   Rogers testified that she requested and

received a letter waiving the Partnership's attorney-client

privilege from Cage.    Additionally, the letter's only evidentiary

value was in demonstrating waiver of the attorney-client

privilege; it had no relation to Campbell's guilt or innocence.

Therefore, even had the district court erred in admitting Exhibit

90, such error would have been harmless.



                           IV. CONCLUSION

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.




                                  9